DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
Figures 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 4, lines 19-20 and page 4, lines 22-23).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
on page 5, line 27, “referrers” should be “refers”; and
on page 9, line 13, it is unclear what is meant by “Error! Reference source not found” with respect to transmitter 1200. It appears that “Error! Reference source not found” should be “Figure 12”;
on page 11, line 28, there should be a comma after “examples”; and
on page 12, the sentence on lines 17-19 is grammatically awkward.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
a.	in claims 1, 12 and 23, the Examiner suggests changing “, ASK,” to “(ASK)” and “, FSK” to “(FSK)”;
b.	in claim 1, line 3, the Examiner suggests changing “two different modulations, a combination of binary” to “two different modulations wherein the two different modulations are binary”;
c. 	in claims 10 and 21, the Examiner suggests changing “, OOK” to “(OOK)”;
d.	in claim 12, line 3, the Examiner suggests changing “two different modulations, a combination of binary” to “two different modulations wherein the two different modulations are binary”;
e.	in claim 23, line 4, the Examiner suggests changing “two different modulations, a combination of binary” to “two different modulations wherein the two different modulations are binary”;
f.	“communication device comprising” line 2 duplicates “communication device comprises” on line 1; and
g.	dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 6, it is unclear how “a first data stream” and “a second data stream” relates to “two data streams” in claim 5, line 2. For example, does the “two data streams” comprise the “first data stream” and “second data stream”? Or is “the signal” modulated with the “two data streams,” “first data stream” and “second data stream”?
Claim 8 recites the limitation “both of the data streams” in line 2. There is insufficient antecedent basis for this limitation in the claim since claim 4 recites “one data stream.”
Claims 12-22 are indefinite since each claim is directed to a preamble without a transitional phrase (e.g. “comprising”) and additional components that define the scope of the invention. Since the respective claims do not recite any limitations comprising the “transmitter,” the metes and bounds of claimed invention are unclear. 
With regard to claim 17, it is unclear how “a first data stream” and “a second data stream” relates to “two data streams” in claim 16, line 2. For example, does the “two data streams” comprise the “first data stream” and “second data stream”? Or is the signal modulated with the “two data streams,” “first data stream” and “second data stream”?
Claim 19 recites the limitation “both of the data streams” in line 2. There is insufficient antecedent basis for this limitation in the claim since claim 15 recites “one data stream.”
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 12, 13, 15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siligaris et al. (US Patent No. 9,800,441 B2).
With regard to claims 1, 12, and 23, Fig. 1 of Siligaris et al. discloses the claimed invention including a method/transmitter/communication device that:
a.	modulates a signal using two different modulation, a combination of binary amplitude shift keying, ASK, (18) and binary frequency shift keying, FSK (12) (see column 5, lines 39-44); and
b.	transmits the modulated signal (11) (see column 4, lines 53-57).
With regard to claims 2 and 13, Siligaris et al. discloses the claimed invention including modulating a signal using two different modulation by shifting frequency of the signal with a frequency offset and shifting amplitude of signal with an amplitude offset based on a logical one or zero of a data stream. (See Fig. 2 and column 5, lines 8-30.)
With regard to claims 4 and 15, Siligaris et al. discloses the claimed invention including the signal is modulated with one data stream. (See Din.)

Claims 1, 3, 5, 6, 10, 12, 14, 16, 17, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US Publication No. 2009/0147837 A1 cited in the IDS of October 6, 2021).
With regard to claims 1, 10, 12, 21 and 23, FIG. 2 of Lau discloses the claimed invention including a method/transmitter/communication device that:
a.	modulates a signal using two different modulation, a combination of binary amplitude shift keying, ASK, (wherein ASK is on-off keying) and binary frequency shift keying, FSK (see FSK) (see paragraphs [0005], [0009] and [0013]-[0016]); and
b.	transmits the modulated signal (via the power amplifier).
With regard to claims 3 and 14, Lau discloses the claimed invention including modulating a signal using two different modulations by staggering the two modulation in time such that the signal is modulated with FSK during one period of time and modulated with ASK during another period of time. (See FIG. 4 and paragraphs [0019] and [0023].)
With regard to claims 5, 6, 16 and 17, Lau discloses the claimed invention including the signal is modulated with two data streams representing different information wherein the signal is modulated with FSK based on first data stream and is modulated with ASK based on a second data stream. (See paragraphs [0023]-[0024] and FIG. 4 wherein the information in the OOK signal differs from the information in the FSK signal.) 

Claims 1, 4, 8, 12, 15, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Patent No. 7,826,552 B2).
With regard to claims 1, 12, and 23, Kobayashi et al. discloses the claimed invention including a method/transmitter/communication device that:
a.	modulates a signal using two different modulation, a combination of binary amplitude shift keying, ASK and binary frequency shift keying, FSK (see 104 in FIG. 1; column 2, lines 25-31; column 7, lines 26-27; column 7, lines 32-36; column 7, lines 53-60; and column 8, lines 4-27); and
b.	transmits the modulated signal (see column 3, lines 55-61 and column 5, line 66 – column 6, line 1).
With regard to claims 4 and 15, Kobayashi et al. discloses the claimed invention including the signal is modulated with one data stream. (See data 112 in FIG. 1 and column 8, lines 32-36)
With regard to claims 8 and 19, Kobayashi et al. discloses the claimed invention including the information in the data stream is represented by Manchester code. (See 108 in FIG. 1 and column 8, lines 32-36.)

Claims 1, 9, 10, 12, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Patent No. 9,079,041 B2).
With regard to claims 1, 10, 12, 21 and 23, Park et al. discloses the claimed invention including a method/transmitter/communication device that:
a.	modulates a signal using two different modulation, a combination of binary amplitude shift keying, ASK (wherein ASK is on-off keying), and binary frequency shift keying (see column 3, lines 5-8 and 12-15; column 4, lines 29-39); and
b.	transmits the modulated signal (see “antenna/charging coil 34” in column 4, lines 26- 29).
With regard to claims 9 and 20, Park et al. discloses the claimed invention including ASK modulation is implemented by means of pulse width modulation. (See FIG. 3; column 4, lines 38-39 wherein OOK is also known as pulse width modulation; and column 6, line 59 – column 7, line 13.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau. Lau discloses the claimed invention except for bitrates of the two data streams being different. Since the specifications of the communication system determines the operating parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different bitrates for the two data streams based on the requirements/specifications of the communication system. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siligaris et al. Siligaris et al. discloses the claimed invention except selecting a frequency offset for FSK modulation and an amplitude offset for ASK modulation based on receiver conditions when modulating the signal. Siligaris et al. teaches optimizing/adjusting each of the components for FSK modulation and ASK modulation. (See column 8, lines 18-31.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust FSK modulation by selecting a frequency offset and to adjust the ASK modulation by selecting an amplitude offset to ensure that the frequency demodulation processing circuit in the receiver (see 40 in Fig. 7 and column 7, line 54 – column 8, line 6) and the amplitude demodulation processing circuit in the receiver (see 38 in Fig. 7 and column 7, line 54 – column 8, line 3) can accurately recover the transmitted data after the transmitted signal is (i.e. distorted) by propagation (see column 7, lines 63-65). The capability of the “frequency demodulation processing circuit 40” and the “amplitude demodulation processing circuit 38” to demodulate the respective modulated signals correspond to “receiver conditions” in the respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETSY DEPPE/Primary Examiner, Art Unit 2633